Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Specifically, Claims 17 recites “a first threshold” and “a second threshold”. The Specification teaches "Para. [0214] In the illustrated embodiment, the first threshold can be determined according to characteristics of the display panel.  When the first threshold is larger, the pixels corresponding to the second voltage data signal is less affected by the pixels corresponding to the first voltage data signal in the image of the display panel.  The specific value of the first threshold is not limited herein.  Also, Para. [0217] In the illustrated embodiment, the second threshold can be determined according to characteristics of the display panel.  When the second threshold is smaller, the pixels corresponding to the second voltage data signal is less affected by the pixels corresponding to the first voltage data signal in the image of the display panel.  The specific value of the second threshold is not limited herein.”.  However, it is not clear what types are the characteristics of the display panel and how they determine the first threshold and the second threshold in the subpixels. Support and explanation are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first threshold” and “a second threshold” are undefined and unclear. In the specification, the first threshold and the second threshold can be determined according to characteristics of the display panel. The specific value of the first and second threshold are not limited herein (Paras. 0213-0218). However, it is not clear what types are the characteristics of the display panel and how they determine the first threshold and the second threshold in the subpixels. The value of the first and second threshold are too broad for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.14. Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/772,884 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same driving method and structural setup as well as similar polarity driving schemes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As an example please see claim 17.

Instant Application 16/955,555
Copending Application 16/772,884
17.  A driving method, for driving a display panel, wherein the driving method comprises:
     obtaining a first voltage data signal and a second voltage data signal corresponding to 
     wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 
     counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 
     counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 
     calculating a ratio of the number of the high voltage subpixels to the number of the low-voltage subpixels corresponding to the subpixels with each color line-by-line;

     if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities;
     when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1.

     obtaining a first voltage data signal and a second voltage data signal corresponding to 
     wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 
     counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color;
     counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 
     calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line;
judging whether at least one ratio larger than a predetermined ratio exists line-by-line;

     when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1.


rejected under similar rationale.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claim 1 -20 of copending Application No.
16/772,829 (reference application). Although the claims at issue are not identical, they
are not patentably distinct from each other because the claims are directed to the same
driving method and structural setup as well as similar polarity driving schemes.
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.
As an example please see claim 17
Instant Application 16/955,555
Copending Application 16/772,829

     obtaining a first voltage data signal and a second voltage data signal corresponding to pixels in an image according to a display search chart; 
     wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 
     counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 
     counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 
     calculating a ratio of the number of the high voltage subpixels to the number of the 
      judging -whether at least one ratio larger than a predetermined ratio exists line-by-line;
     if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities;
     when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1.

     obtaining a first voltage data signal and a second voltage data signal corresponding to pixels in an image according to a display search chart; 
     wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged;
     counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color;
     counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color;
     calculating a ratio of the number of the high voltage subpixels to the number of the 
     judging whether at least one ratio larger than a predetermined ratio exists line-by-line;
    if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities;
     when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102a(1) as being anticipated by AHN et al. (US# 2015/0170590 hereinafter AHN).
Referring to claim 1, AHN discloses a display panel (Para. 0031, Fig. 1) comprising:
a substate, wherein the substrate is formed with an active switch (Fig. 2 shows that pixel 191 on layer 3 with switch Q; Para. 0037);
a subpixel array (subpixels SPX of  pixel PX; Fig. 3), disposed on the substrate, wherein the subpixel array comprises a plurality of pixel groups (each pixel PX comprises plurality of subpixels; Para. 0045, Fig. 3);
a plurality of data lines (D1-D16; Fig. 3), configured to input a first voltage data signal and a second voltage data signal to a plurality of subpixels in the subpixel array (DAT and CONT2 inputs; Para. 0042, Fig. 1); 
wherein the plurality of data lines and the active switch are coupled (Fig. 2 shows that pixel 191 on layer 3 with Dj line is being coupled to switch Q; Para. 0037);
wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal (voltage to D1 is +, which larger than voltage to D2 is -; Para. 0045, Fig. 3);
the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged (voltage+  and voltage- are alternatively arranged in pixel PX; Para. 0045, Fig. 3); 
among the plurality of subpixels with a same color in a same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of (equal positive polarities vs negative polarities for each pixel in a row; Fig. 3); 
adjacent two of the plurality of pixel groups in a same column adopt contrary polarity driving manners (adjacent two pixels “a+,b+,c-,d- and c+,d+,a-,b-” group in same column having opposite polarity; Fig. 24).
Referring to claim 2, AHN discloses wherein the pixel group comprises a first pixel and a second pixel in a same column; the first pixel and the second pixel are proximate (“a+,b-,c+,d- and c+,d-,a+,b-” are proximate or near to each other; Fig. 3).
Referring to claim 3, AHN discloses wherein polarities of data signals of two of the plurality of subpixels in a same column in the first pixel and the second pixel are same (pixels “a+,b-,c+,d- and c+,d-,a+,b-” are the same polarity and in the same column; Fig. 3).
Referring to claim 4, AHN discloses wherein polarities of data signals of two of the plurality of subpixels in a same column in the first pixel and the second pixel are different (first two subpixels of pixels in same column are different in polarity “a+, b- and c+, d-”; Fig. 3).
Referring to claim 5, AHN discloses wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal (Fig. 3 shows that 1st row where b- is between a+ and c+ of the pixel PX; Fig. 3); one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the second voltage data signal (c+ is between b- and d- in pixel PX; Fig. 3);
wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal (c- is between a+ and a+ in  1st column via; Fig. 22); 
(b+ is between d- and d- in 2nd column; Fig. 21).
Referring to claim 6, AHN discloses wherein the plurality of pixel groups in a same row adopt contrary polarity driving manners (Pixels a+,b-,c+,d- and a-,b+,c-,d+ in 1 row; Fig. 3).
Referring to claim 7, AHN discloses wherein the first pixel and the second pixel comprise red subpixels, green subpixels and blue subpixels (For example, one pixel PX may be formed of three subpixels SPX representing red, green, and blue, which are three primary colors of light.; Para. 0036).
Referring to claim 8, AHN discloses wherein the first pixel and the second pixel further comprise white subpixels (For example, the pixel PX may be formed 
of four subpixels SPX, each of which represents red, green, blue, and white.; Para. 0036, Fig. 3); the subpixels of the first pixel are arranged in a sequence of the red subpixel, the green subpixel, the blue subpixel and the white subpixel (For example, the pixel PX may be formed of four subpixels SPX, each of which represents red, green, blue, and white in a 1st column; Para. 0036, Fig. 3); the subpixels of the second pixel are arranged in a sequence of the blue subpixel, the white subpixel, the red subpixel and the green subpixel (the 2nd pixel PX in the column is formed of four subpixels SPX, each of which represents blue c+, white d-, red a+, and green b-; Para. 0036, Fig. 3).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, AHN further discloses a display device (Para. 0032, Fig. 1) comprising:
a control module (graphics processor 10; Para. 0033, Fig. 1); and
a display panel, coupled with the control module (Liquid crystal display 1 is being coupled to graphics processor 10; Fig.1).

Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D AU/Examiner, Art Unit 2624                                                                

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624